Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 for the claims filed on 1/31/2022 has been entered.  Claims 8-13, 20 and 25 are canceled and Claims 18 and 32 remain withdrawn.  In addition, amended Claims 4, 29 and 30 are withdrawn as being amended to include non-elected subject matter. Claims 1-3, 5-7, 14-17, 19, 21-24, 26-28 and 31 are pending.
Election/Restrictions
Applicant’s election with traverse of the Species 2, Figures 1, 2, 4 and 7 was discussed and finalized in the Office Action mailed June 10, 2021.  Claims 4 and 29 have been currently amended to include the limitation “a lower side of the first connecting member contacts an upwardly-facing surface of the flat sheet of foam insulation” (Claim 4) and “a layer of foam insulation on an upper side of the deck structure and a metal plate disposed on an upper side of the layer of foam insulation.”  These recited limitations are drawn to subject matter found in Figure 3 which is part of a non-elected species.  The elected species 4 discloses and shows a two layer membrane system such that the metal plate / first connecting member does not contact and is not disposed on the foam.  As a result, Claims 4, 29 and 30 (which depends from Claim 29) are withdrawn from consideration.  Please note that rejoinder of withdrawn claims is possible if they depend or otherwise require all the limitations of an allowable claim.  (See top of p. 4 of Office Action mailed December 3, 2020.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 14-16, 19, 21-23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 19963545 (DE 545) in view of US Patent App. No. 2017/0159880 to Stechmann (Stechmann).

    PNG
    media_image1.png
    460
    639
    media_image1.png
    Greyscale

As a threshold matter, the preamble will be construed as if in the balance of the claim.  Here’s why.  The MPEP states that:
 [A] claim preamble has the import that the claim as a whole suggests for it.” Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). (See MPEP 2111.02)
In the instant application, the preamble states how the invention is going to be used, namely that it is “for magnetically attaching rooftop equipment to a roof structure of a building having a deck structure and a waterproof roof barrier overlying at least a portion of the deck structure.”  The preamble also recites limitations of the claims, namely the deck structure and the waterproof roof barrier.  Moreover, the preamble is necessary to give meaning and vitality to the claim insofar as one needs to know what deck structure and waterproof roof barrier recited in the claim is referring to.   Therefore, the preamble “should be construed as if in the balance of the claim.”
Regarding Claim 1:  DE 545 discloses a method for magnetically attaching rooftop equipment to a roof structure of a building having a deck structure (implicitly disclosed because DE 545 states “the roof membrane 3 of the flat roof” – See line 34 of Translation) and a waterproof roof barrier (3) overlying at least a portion of the deck structure, the method comprising: positioning a first connecting member (6) between the deck structure and the waterproof roof barrier (See Translation, lines 19-21), with at least a portion of the waterproof barrier extending beyond a peripheral edge of the first connecting member such that at least a portion of the waterproof roof barrier does not overlie the first connecting member (See generally Figure 1 of DE 545); positioning a second connecting member (5) above the waterproof roof barrier in registry with the first connecting member; magnetically interconnecting the first and secondconnecting members through the waterproof roof barrier whereby the second connecting member is retained above the waterproof roof barrier by the magnetic interconnection (See Translation lines 19-21) through the waterproof roof barrier--.
DE 545 does not disclose a height adjustable external support system.  However, Stechmann teaches operably connecting the second connecting member (See Annotated Fig. A – Base) to a height adjustable external support system (See Annotated Fig. A) configured to fixedly support rooftop equipment (See paragraph 0062, lines 1-8) at a selected one of a plurality of vertical positions relative to the roof structure; and adjusting a vertical position (See threaded members 76) of the rooftop equipment utilizing the external support system to fixedly support the rooftop equipment at the selected vertical position.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of DE 545 by using a mounting device similar to that taught by Stechmann to facilitate mounting other roof-top equipment such as those outlined in paragraph 0062, lines 1-8 of Stechmann to provide users of a building’s roof top with additional equipment or support for cables associated with the PV panels in a manner that will not damage the underlying roof membrane.  Moreover, the mounting device of Stechmann is useable on any ferrous metal structure (see paragraph 0042, lines 4-5) and can also be utilized in horizontal surfaces (See paragraph 0060, line 11).  
Regarding Claim 2:  Stechmann discloses a method of claim 1, wherein: the second connecting member comprises at least one magnet (See Annotated Fig. A), and the first connecting member comprises a ferromagnetic material (See para. 0042, line 5).
 Regarding Claim 3:  Neither DE 545 nor Stechmann discloses or teaches a membrane being an elastomeric material with a specific thickness.  Nonetheless both the use of an elastomeric material and the the specific claimed thickness of the elastomeric material are not patentably distinct over the prior art and is an obvious matter of design choice.  Here’s why.
First, DE 545 discloses a membrane but does not disclose the specific material; however, it would have been obvious to a person of ordinary skill in the art and a time before the effective date of invention to make the membrane out of elastomeric material.  Courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.1  Here, the intended use of the membrane is to provide a protective layer over a flat roof.  Elatomeric material would be durable enough to provide protection for a roof.  In addition, elastomeric material is well-known and commercially available at a time before the effective date of the invention.  Moreover, it is well-within the level of skill in the art to utilize the known and commercially available materials to produce a part suited for the intended use thereof.  The use of elastomeric material for membranes would not produce any new unexpected results.  Therefore, it would be obvious for a person to choose elastomeric material to construct the membrane out of and doing so would provide a durable and protective layer on a roof.  
Next, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”2  Here, DE 545 discloses and teaches a membrane that has some undefined thickness.  Applicant has not disclosed that having the thickness in the claimed range would perform differently than other specific ranges.  Applicant generally discusses the detrimental effect of the magetism force being related to the thickness of the membrane.  Moreover, Applicant states that the thickness could also be less than 0.040 inches or greater than 0.060 inches (See end of paragraph 0034 of Specification).  Moreover, the claimed device with its specific size or dimension of the membrane would not perform differently than the prior art device which also concerns the force of the magnets acting through a membrane.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of DE 545 by using a membrane thickness that still works with the magnets and specifically a range within the claimed range of Claim 3 .  Such considerations would be obvious to a person of ordinary skill in magnetic roof mounting devices.  Therefore, the specifically claimed dimension of the membrane is not patentably distinct over the prior art.       
Regarding Claim 7:  Stechmann discloses a method of claim 1, including: disconnecting the first and second connecting members by moving the second connecting member away from the first connecting member (moving element 10 away from the metal structure) followed by: magnetically interconnecting the first and second connecting members through the waterproof roof barrier to reposition the external support system (moving element 10 towards the metal structure to magnetically engage through the coating).
Regarding Claim 14:  DE 545 discloses a low slope roof system of a building, comprising: a roof deck structure (implicitly disclosed because DE 545 states “the roof membrane 3 of the flat roof” – See line 34 of Translation) having an upwardly-facing upper side; a first connecting member (6) positioned on the upper side of the roof deck structure (See Translation, lines 19-21); a waterproof barrier (3) covering at least a portion of the first connecting member; a second connecting member (5) positioned above the waterproof barrier--.
DE 545 does not disclose a support body (See Annotated Fig. A) adjustably coupled to the second connecting member.  However, Stechmann teaches a support body (See Annotated Fig. A) adjustably coupled to the second connecting member whereby a support surface (See Annotated Fig. A) of the support body can be fixed at a selected one of a plurality on non-equal vertical positions (using element 76) relative to the second connecting member; wherein the first and second connecting members are magnetically coupled to each other through the waterproof barrier.  
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of DE 545 by using a mounting device similar to that taught by Stechmann to facilitate mounting other roof-top equipment such as those outlined in paragraph 0062, lines 1-8 of Stechmann to provide users of a building’s roof top with additional equipment or support for cables associated with the PV panels in a manner that will not damage the underlying roof membrane.  Moreover, the mounting device of Stechmann is useable on any ferrous metal structure (see paragraph 0042, lines 4-5) and can also be utilized in horizontal surfaces (See paragraph 0060, line 11).  
Regarding Claim 15:  DE 545 does not disclose the adjustably coupled support body however, Stechmann teaches the support body includes an upwardly-opening channel (See Annotated Fig. A) that is configured to support rooftop equipment.  
Regarding Claim 16:  DE 545 discloses the second connecting member (5) comprises a base (5) having one or more magnets (5) positioned adjacent to a bottom surface of the base.
Regarding Claim 19:  DE 545 discloses a method for attaching equipment to a roof of a building, the roof having ferromagnetic material (6) disposed below a horizontally-extending waterproof barrier (3), the method comprising: magnetically coupling one or more magnets (5) of an attachment to the ferromagnetic material (6) of the roof through the horizontally-extending waterproof barrier (3) without extending a mechanical connector through the horizontally-extending waterproof barrier (3); and positioning equipment on the attachment--.
DE 545 does not disclose the equipment comprising a pipe or conduit.  However, Stechmann teaches equipment comprising a pipe or conduit (74).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of DE 545 by using a mounting device similar to that taught by Stechmann to facilitate mounting other roof-top equipment such as those outlined in paragraph 0062, lines 1-8 of Stechmann to provide users of a building’s roof top with additional equipment or support for cables associated with the PV panels in a manner that will not damage the underlying roof membrane.  Moreover, the mounting device of Stechmann is useable on any ferrous metal structure (see paragraph 0042, lines 4-5) and can also be utilized in horizontal surfaces (See paragraph 0060, line 11).  
Regarding Claim 21:  DE 545 discloses a magnetic roof attachment assembly configured to support items on an upwardly-facing side of a building roof structure, comprising: a base (implicitly disclosed because DE 545 states “the roof membrane 3 of the flat roof” – See line 34 of Translation) having an upper portion and a lower portion, the lower portion including a magnet (5) that is designed and configured to be magnetically coupled to the an upwardly-facing side of the building roof structure--.
DE 545 does not disclose a support body threadably coupled to the base.  However, Stechmann teaches a support body (See Annotated Fig. A) threadably coupled to the base, whereby a vertical position of the support body relative to the base and the building roof structure can be adjusted by rotating (rotating element 76) the support body relative to the base; wherein the support body comprises an upwardly-opening recess (See Annotated Fig. A) that is configured to support an item above the base and the building roof structure; and at least one item at least partially disposed in the upwardly-opening recess above the building roof structure, wherein the at least one item is . . . a pipe (See Annotated Fig. A)--.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of DE 545 by using a mounting device similar to that taught by Stechmann to facilitate mounting other roof-top equipment such as those outlined in paragraph 0062, lines 1-8 of Stechmann to provide users of a building’s roof top with additional equipment or support for cables associated with the PV panels in a manner that will not damage the underlying roof membrane.  Moreover, the mounting device of Stechmann is useable on any ferrous metal structure (see paragraph 0042, lines 4-5) and can also be utilized in horizontal surfaces (See paragraph 0060, line 11).  
Regarding Claim 22:  DE 545 does not disclose a flange; however, Stechmann teaches the lower portion of the base comprises a flange (See Annotated Fig. A) that projects outwardly from the upper portion; and the magnet (See Annotated Fig. A) comprises a plurality of magnets (See Annotated Fig. A) disposed on a lower side of the flange.  
Regarding Claim 23:  DE 545 does not disclose a tubular upper portion however, Stechmann teaches wherein: the upper portion (See Annotated Fig. A) is tubular and extends upwardly above the flange (See Annotated Fig. A).
Regarding Claim 27:  DE 545 discloses a roof system including the magnetic roof attachment assembly of claim 21, the roof system comprising: ferromagnetic material (6); and wherein: the magnet (5) is magnetically coupled to the ferromagnetic material (6).  
Regarding Claim 28:  DE 545 discloses a roof system comprising: a roof structure (implicitly disclosed because DE 545 states “the roof membrane 3 of the flat roof” – See line 34 of Translation) having an upwardly-facing portion; and a support (see support members coupled to element 5) magnetically interconnected (elements 5 and 6) to the roof structure--.
DE 545 does not disclose the support including an upwardly-opening channel.  However, Stechmann teaches wherein the support includes at least one upwardly-opening channel (See Annotated Fig. A) that is configured to support a rooftop accessory above the roof structure.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of DE 545 by using a mounting device similar to that taught by Stechmann to facilitate mounting other roof-top equipment such as those outlined in paragraph 0062, lines 1-8 of Stechmann to provide users of a building’s roof top with additional equipment or support for cables associated with the PV panels in a manner that will not damage the underlying roof membrane.  Moreover, the mounting device of Stechmann is useable on any ferrous metal structure (see paragraph 0042, lines 4-5) and can also be utilized in horizontal surfaces (See paragraph 0060, line 11).  
Response to Amendment
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Applicant argues there is “no evidence of record suggesting that one skilled in the art would consider the vertical side of the water tower (FIG. 1) of Stechmann '880 to be a roof structure of a building, nor is there is any evidence of record showing that one skilled in the art would consider the vertical leg 32 of the water tower (FIG. 2) to be a roof structure of a building.”3  Stechmann states that the bracket may be utilized for attachment to a water tower or any other ferrous metal structure.”4  Moreover, the bracket is disclosed as not being limited to vertically oriented surfaces but also on a horizontal surface.5  Lastly, Stechmann discloses that the bracket could be used in essentially any orientation.6  As a result, there is ample evidence that the bracket could be used on a roof structure of a building.  
Nevertheless, in an attempt to promote compact prosecution, Examiner has provided a combination of references that more clearly discloses and teaches the idea of magnetically mounting roof-top equipment to a flat rood through a membrane without damaging the membrane.
Allowable Subject Matter
Claims 5, 6, 17 and 26 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2017/0350553 and 7624957.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.07.
        2 See MPEP 2144.04(IV)(A).
        3 See p. 13, lines 3-7 of Reply.
        4 See para. 0042, lines 4-5 of Stechmann.
        5 See para. 0060, lines 8-11.
        6 See para. 0060, last line.